Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 1 of 23 PageID 5125




                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION

 DANIEL MARTINS, individually and on
 behalf of others similarly situated,

                      Plaintiff,
 v.                                                                       Case No.: 8:16-cv-03145-MSS-JSS

 FLOWERS FOODS, INC., FLOWERS BAKING
 CO. OF BRADENTON, LLC, FLOWERS
 BAKING CO. OF VILLA RICA, LLC, FLOWERS
 BAKING CO. OF MIAMI, LLC, FLOWERS
 BAKING CO. OF JACKSONVILLE, LLC, and
 FLOWERS BAKING CO. OF THOMASVILLE,
 LLC,

             Defendants.
 ____________________________________________

               DEFENDANTS’ RESPONSE TO PLAINTIFF’S OBJECTIONS
        TO THE SPECIAL MASTER’S REPORT AND RECOMMENDATION [D.E. 263]

            In named Plaintiff Daniel Martins’s (“Plaintiff”) Objections to the Special Master’s

 Report and Recommendation [Dkt. 263] (“Pl. Obj.”), Plaintiff insinuates that Defendants1

 somehow tricked the Special Master with faulty arguments and that the Special Master fell for

 that deception “hook, line and sinker.”2 (Pl. Obj., p. 1). Contrary to Plaintiff’s assertion, the

 Special Master held a thorough hearing on July 23, 2020 lasting approximately two hours, during

 which both parties were fully and fairly heard, and the Special Master’s Report and

 Recommendation [Dkt. 263] accurately recites the factual and procedural background of this

 case, particularly as it relates to construction of this Court’s Case Management and Scheduling
 1
  Flowers Foods, Inc., Flowers Baking Co. of Bradenton, LLC, Flowers Baking Co. of Vila Rica, LLC, Flowers
 Baking Co. of Miami, LLC, Flowers Baking Co. of Jacksonville, LLC, and Flowers Baking Co. of Thomasville,
 LLC are collectively referred to as “Defendants.”
 2
     Plaintiff and Defendants are collectively referred to as “the Parties.”
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 2 of 23 PageID 5126




 Order [Dkt. 162] (“the CSMO”), Plaintiff’s inexcusable discovery deficiencies and related award

 of costs and fees, Defendants’ need for individualized discovery in this case, and Plaintiff’s

 waiver of objections as to such individualized discovery. The Special Master correctly applied

 the law to the facts of this case. 3

         For these reasons, as fully set forth below, Defendants respectfully request that this Court

 adopt the Special Master’s Report and Recommendation in its entirety.

 I.      PROCEDURAL POSTURE

         Plaintiff filed his Complaint and Demand for Jury Trial on November 9, 2016. [Dkt. 1].

 The named Plaintiff and Opt-In Plaintiffs (”Plaintiffs”) are current and former independent

 distributors who contracted with one of five subsidiaries of Defendant Flowers Foods, Inc. (Id.).

 Plaintiffs allege they were misclassified as independent contractors and are entitled to overtime

 compensation under the Fair Labor Standards Act. (Id.). This action was conditionally certified

 on March 28, 2018. [Dkt. 135]. Notice was issued to the potential Opt-In Plaintiffs in late 2018,

 and the opt-in period closed on December 28, 2018. [Dkt. 150]. The filing deadline for Consent

 Forms was January 7, 2019.                Originally, approximately 300 current/former distributors

 (hereinafter referred to as “Opt-In Plaintiffs”) opted in to this case. However, approximately 100

 of those distributors signed collective action waivers and were dismissed from the case in March,

 2020. [Dkt. 235].        Several more distributors have voluntarily withdrawn from the case. [See,

 e.g., Dkts. 211, 225, 227, 228, 229, 258, 261 and 266].                       Currently, there is a total of




 3
  Most of the issues raised in Plaintiff’s Obj. have been addressed in some form, if not directly, in connection with
 Defendants’ Motion for Court-Supervised Discovery [Dkt. 199], Defendants’ Reply in Support of their Motion for
 Court-Supervised Discovery [Dkt. 218], and Defendants’ Motion to Compel Discovery [Dkt. 222]. Defendants
 hereby incorporate those briefs into this filing as if fully stated herein.

                                                         -2-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 3 of 23 PageID 5127




 approximately 190 Opt-In Plaintiffs in this case. Additionally, there are six defendants in this

 case across Georgia and Florida.

        Importantly, there is no Rule 23 class claim in this case and no representative claims.

 Each Opt-In Plaintiff is a party plaintiff for all purposes. To that end, in the Order approving

 notice to the potential Opt-Ins that was issued on October 22, 2018 includes a statement

 informing the Opt-In Plaintiffs of “their obligation to participate in discovery.” [Dkt. 150, p. 5].

 The Court-approved notice further confirmed that this matter is not a representative action and

 there is “no representative plaintiff” in FLSA cases like this. [Dkt. 150, p. 7].

        As the Special Master correctly noted, the “cornerstone of the pending discovery disputes

 between the parties” in this case as it relates to the scope of discovery centers around the CMSO.

 [Dkt. 263, p. 8]. Plaintiff continues to proffer the fiction that in the lead up to their filing of the

 Joint Amended Case Management Report [Dkt. 161] (“Joint Report”), “the Parties disagreed as

 to whether each party could serve discovery requests on each opposing party (i.e. whether each

 Plaintiff and Opt-In Plaintiff could serve written discovery on each Defendant and vice versa, or

 whether such discovery should be limited to one such request per side).” (Pl. Obj., p. 8). This is

 not accurate. The competing language proposed by the Parties in the Joint Report reflects that

 Plaintiffs agreed that each Opt-In Plaintiff could be served with written discovery:

        Plaintiffs’ proposal: Subject to limitation set by the Court and/or agreed to
        by the parties, each party shall collectively be entitled to serve
        25 Interrogatories on each opposing party.

        Defendants’ proposal: Each side shall collectively be entitled to serve a
        maximum of 25 Interrogatories on each opposing party. Subparts shall be
        considered a separate interrogatory. To permit each opt-in party to serve
        25 interrogatories would be disproportionate and unduly burdensome on
        Defendants.


                                                  -3-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 4 of 23 PageID 5128




 [Dkt. 161, p. 11]. Moreover, Defendants clarified that their concession to depose only 20% of

 the Plaintiffs was conditioned on obtaining individualized responses to written discovery from

 each opt-in.

         Clarification from Defendants: Defendants’ agreement to limit depositions
         to 20% of opt-in plaintiffs on terms set forth above is conditional upon
         Defendants being able to obtain individual responses to written discovery
         from each opt-in plaintiff.

 [Dkt. 161, p. 10].

         In sum, both Parties contemplated that each individual Opt-In Plaintiff would be required

 to respond to one set of written discovery requests. The “dispute” between the Parties when

 filing the Joint Report was whether each party could serve a set of written discovery on each

 opposing party (thus requiring each party to potentially have to respond to multiple separate sets

 of written discovery).

         In the CSMO itself, the Court granted Defendants permission to depose the named

 Plaintiff and 20% of the Opt-In Plaintiffs, as the Parties had agreed. [Dkts. 162, 187, and 256].

 Additionally, each side was permitted to serve up to 30 interrogatories, 30 documents requests,

 and 30 requests for production:

         2.      Absent leave of court, each side (not party) may serve up to thirty (30)
                interrogatories, including sub-parts.

         3.     Absent leave of court, each side (not party) may serve up to thirty (30)
                document requests, including sub-parts.

 [Dkts. 162, 187, and 256]. Notably, there was no limit in the CSMO relieving each party from

 the obligation to respond to the discovery served by the opposing side. [Dkts. 162, 187, and

 256].



                                                -4-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 5 of 23 PageID 5129




        On May 23, 2019, Defendants propounded their Omnibus Interrogatories and Requests

 for Production of Documents to the named Plaintiff and each of the Opt-In Plaintiffs. [Dkts.

 215-1 and 215-2]. The Opt-In Plaintiffs issued their omnibus objections to those Interrogatories

 and Requests for Production on June 24, 2019, which contain no objection alleging that each

 Opt-In Plaintiff is not obligated to respond or any objection alleging breach of the terms of the

 CSMO. [Dkt. 220-1]. That same day, Plaintiffs also served their First Request for Production of

 Documents and First Set of Interrogatories (“Plaintiff’s Discovery Requests”). [Dkts. 220-3 and

 220-4]. Critically, many of Plaintiff’s Discovery Requests were not limited to “representative”

 discovery from Defendants. On the contrary, these Discovery Requests sought individualized

 information and documents from Defendants regarding all of the Opt-In Plaintiffs. For example,

 Plaintiffs’ First Request for Production of Documents defines “Plaintiffs” as “Daniel Martins and

 every Opt-In Plaintiff who has opted in to [this] case.” (A true and accurate copy of Plaintiffs’

 First Request for Production of Documents is attached as Exhibit 3 to Defendants’ Response in

 Opposition to Plaintiffs’ Motion for Clarification Regarding the Case Management and

 Scheduling Order [D.E. 187 and D.E 162] and/or in the Alternative, Motion for Representative

 Discovery. [Dkt. 220].) Plaintiffs’ Request for Production No. 2 then asks for “[a]ll daily time

 records, route sheets, time slips, time cards, weekly work schedules, work schedules of all other

 durations, and/or other records maintained by Defendants evidencing the times Plaintiffs arrived

 at work, were on break, were at lunch or departed from work.” Id. (emphasis added). In short,

 although Plaintiff claims it was unduly burdensome to ask each Opt-In Plaintiff to respond to

 18 interrogatories and 26 requests for production (a total of 44 written discovery requests),

 Plaintiff had no problem whatsoever asking each Defendant to respond to a single written


                                                -5-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 6 of 23 PageID 5130




 discovery request asking for time cards, work schedules, etc. for approximately 300 different

 distributors. And that is just one of the requests for production. Requests Nos. 1-12, 20-21, 25-

 32, 36-39, and 42 all sought individualized documents related to each of the Opt-In Plaintiffs.

           Plaintiffs’ First Set of Interrogatories to Defendants similarly sought information specific

 to each of the original approximately 300 Opt-In Plaintiffs. (A true and accurate copy of

 Plaintiffs’ First Set of Interrogatories to Defendants is attached as Exhibit 4 to Defendants

 Response in Opposition to Plaintiffs’ Motion for Clarification Regarding the Case Management

 and Scheduling Order [D.E. 187 and D.E 162] and/or in the Alternative, Motion for

 Representative Discovery. [Dkt. 220].) Specifically, Interrogatories Nos. 1-3, 9, and 13-14 all

 seek individualized information as the Opt-In Plaintiffs.          Id.   In short, Plaintiffs clearly

 understand the importance of individualized written discovery in this case, and in fact went so far

 as to ask for individualized discovery from Defendants as to all of the Opt-In Plaintiffs. For

 them to now claim differently, particularly in light of their own written discovery requests, is

 simply disingenuous.

           As for the depositions, Defendants have conducted 19 post-notice depositions and have

 sought to take several more. [Dkt. 222, p. 9]. As the Special Master correctly noted, Defendants

 have demonstrated that they have attempted on several occasions to schedule several depositions

 with limited to no success. (Dkt. 222-2; Dkt. 263, p. 19). As the Special Master further noted, at

 the telephonic hearing conducted on July 23, 2020, Plaintiff failed to offer any good reason why

 those individuals failed to appear or cooperate in the scheduling of their depositions. [Dkt. 263,

 p. 19].




                                                   -6-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 7 of 23 PageID 5131




 II.    ARGUMENT AND CITATION TO AUTHORITY

        A.      Standard of Review

        Pursuant to Rule 53(f) of the Federal Rules of Civil Procedure, a Court reviews de novo

 all objections to the Special Master’s findings of fact and conclusions of law. See Fed. R. Civ. P.

 53(f)(3)-(4); Dkt. 253.

        B.      The Special Master Correctly Interpreted the Case Management Order

        In his Motion for Clarification and again in Plaintiff’s Response, Plaintiff argues that the

 Court intended each side to collectively serve up to 30 documents, and 30 requests for admission

 on the opposing side (and not each party). (Dkt. 215, p. 3; Pl. Obj., pp. 8-9). However, as the

 Special Master correctly held, nothing in the CMSO dictated representative discovery. [Dkt.

 263, pp. 11-13]. Indeed, there was no reason for the Court to opine on the issue of representative

 discovery in the CMSO because the Joint Report included a clarification from Defendants that

 their “agreement to limit depositions to 20% of the opt-in plaintiffs . . . is conditional upon

 Defendant [sic] being able to obtain individual responses to written discovery from each opt-in

 plaintiff.” [Dkt. 161] (emphasis added). Additionally, in the Joint Report, each party sought to

 be entitled to serve requests to admit, documents requests, and interrogatories on each opposing

 party. [Dkt. 161]. There was simply nothing in the Joint Report indicating there was any sort of

 dispute as to whether representative or individualized written discovery was appropriate.      For

 these reasons, the Special Master correctly found that at the time the Parties submitted the Joint

 Report, the Parties were in agreement that individualized discovery was appropriate vis-à-vis

 written discovery, and that limited discovery was appropriate only for depositions.




                                                -7-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 8 of 23 PageID 5132




        What is more, Plaintiff’s own conduct establishes that Plaintiff understood the CMSO to

 permit individualized discovery. As noted above, Plaintiff’s Requests for Production Nos. 1-12,

 20-21, 25-32, 36-39, and 42 all sought documents related to all 299 of the original Opt-In

 Plaintiffs. Similarly, Interrogatories Nos. 1-3, 9, and 13-14 all sought individualized information

 as the Opt-In Plaintiffs. Id. Plaintiffs clearly understand the importance of individualized

 written discovery in this case, and their attempt to prevent that individualized discovery by

 Defendants is disingenuous given their own service of individualized discovery on Defendants.

 It is important to note that given the agreed limit on depositions, written discovery is the only

 discovery Defendants have to defend claims against non-deposed Opt-In Plaintiffs.

        C.      Plaintiff Has Waived The Right To Object To Pending Written Discovery

        Defendants propounded their first set of discovery requests on Mr. Martins and the Opt-

 In Plaintiffs on May 23, 2019. [Dkt. 222-1]. Plaintiffs’ initial deadline to respond to these

 discovery requests was, at the latest, June 25, 2019.   Although Plaintiffs served their omnibus

 objections to defendants written discovery on June 24, 2019, Plaintiffs never objected to any of

 Defendants’ written discovery requests on the grounds that those requests exceeded the scope of

 discovery permitted by the CMSO. In fact, Plaintiffs first raised this question as to whether

 Defendants were permitted to serve individualized discovery on the Opt-In Plaintiffs over four

 months later in connection with their Response to Defendants’ Motion for Court Supervised

 Discovery [Dkt. 212], and again in their Motion for Clarification [Dkt. 215]. To this day,

 Plaintiffs have never actually served written objections to any of the omnibus discovery requests

 raising an objection asserting that said discovery exceeded the scope of permissible discovery

 under the CMSO. [Dkt. 263, p. 18].


                                                -8-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 9 of 23 PageID 5133




        Moreover, Defendants have sent four separate deficiency letters to counsel for Plaintiffs

 regarding their failure to respond to written discovery served on the Opt-In Plaintiffs.

 Specifically:

           On August 8, 2019, counsel for Defendants sent counsel for Plaintiffs a
            deficiency letter, noting that Plaintiffs: (1) had requested an extension to
            respond to Defendants’ discovery requests but had not offered any dates by
            which they intended to produce those responses; and (2) had agreed to
            produce all distributor documents (including tax returns) at least seven days
            prior to the distributor’s deposition, but they were failing to honor that
            agreement.

           On August 9, 2019, counsel for Defendants sent counsel for Plaintiffs a
            deficiency letter, noting that written discovery had been served on all Opt-In
            Plaintiffs on May 23, 2019 and that as of August 9, 2019, responses had not
            been received from a vast majority of the Opt-In Plaintiffs.

           On August 28, 2019, counsel for Defendants sent counsel for Plaintiffs a
            follow-up to the August 9, 2019 correspondence, noting that since the
            August 9, 2019 correspondence, only three additional discovery responses had
            been received.

           On September 6, 2019, counsel for Defendants sent counsel for Plaintiffs
            another follow-up deficiency, noting (again) that written discovery was served
            on all the Opt-In Plaintiffs on May 23, 2019 and that Defendants had received
            incomplete discovery responses from several of the Opt-In Plaintiffs who
            failed to produce their (1) Responses to Requests for Production; (2)
            Responses to Interrogatories; or (3) documents pursuant to Requests for
            Production.

 [Dkt. 199-2]. Plaintiffs never objected to any of these deficiency letters on the grounds that

 Defendants’ discovery requests exceeded the scope contemplated by the Amended Case

 Management Order. Indeed, Plaintiffs never responded to these deficiency letters at all.

        In addition to the formal deficiency letters, counsel for the Parties exchanged, literally,

 dozens of discovery-related emails, many of which expressly related to Defendants’ position that

 Plaintiffs were not fulfilling their obligations to respond to all written discovery requests. Never


                                                 -9-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 10 of 23 PageID 5134




  in any of those emails did Plaintiffs take the position that Defendants’ service of written

  discovery on all of the Opt-In Plaintiffs was improper. Instead, the first time Plaintiffs raised any

  objection to the scope of Defendants’ discovery requests was after Defendants filed their Motion

  for Court Supervised Discovery [Dkt. 199]. Ultimately, Plaintiffs waited more than four months

  after Defendants’ written discovery requests were due before alleging that the number of

  requests exceeded the number permitted by the CMSO. Therefore, Plaintiffs have waived that

  objection. See, e.g., Bailey v. City of Daytona Beach Shores, 286 F.R.D. 625, 627 (M.D. Fla.

  2012) (“Despite having been served with the request to produce, and follow up by Defendant’s

  counsel, Plaintiff failed to respond until approximately two months after her responses to the

  requests for production were due. This is not a minor procedural error. A delay of this length is

  sufficient to justify a finding of lack of good faith on Plaintiff’s part and has been held sufficient

  to find a waiver.”). See also Bailey Indus., Inc. v. CLJP, Inc., 270 F.R.D. 662, 668 (N.D.Fla.

  2010) (“[A]s a general rule, when a party fails to timely object to interrogatories, production

  requests, or other discovery efforts, the objections are deemed waived.”);           M.D.Fla. Civil

  Discovery Handbook ¶¶ III.A.6 (“[F]ailure to assert an objection to a request for production

  within the time allowed for responding constitutes a waiver and will preclude a party from

  asserting the objection in response to a motion to compel.”); and IV.B.1 (“[F]ailure to assert

  objections to an interrogatory within the time for answers constitutes a waiver and will preclude

  a party from asserting the objection in a response to a motion to compel.”).

         Plaintiff does not dispute any of the above in Plaintiff’s Obj., arguing only that the

  CMSO states that “the Parties may not alter the terms of this Order without leave of Court” and

  that “Plaintiff cannot waive limitations on discovery specifically ordered by the Court.” (Pl.


                                                  -10-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 11 of 23 PageID 5135




  Resp., p. 19). However, this argument is a red herring. It is not Defendants who are seeking to

  alter the terms of the CMSO. Indeed, as discussed above, the CMSO does not place any

  restrictions whatsoever on the responsibility of each Opt-In Plaintiff to respond to the written

  discovery served upon them. Rather, it is Plaintiff who is seeking to amend the CMSO to add in

  such restrictive language.

         For all of the foregoing reasons, this Court should adopt the Special Master’s Report and

  Recommendation as to the scope of permissible written discovery under the CMSO.

         D.      Contrary to Plaintiff’s Assertion, Individualized Discovery Is Appropriate In
                 The Instant Matter.

                 1.      Individualized Discovery Is Appropriate In FLSA Collective Actions.

         This is not a Rule 23 class action; this is a FLSA collective action. As the Eleventh

  Circuit’s decision in Mickles, et al. v. Country Club, Inc., 887 F.3d 1270 (11th Cir. 2018) made

  clear, each of the Opt-In Plaintiffs became a “party plaintiff” in this matter as soon as they signed

  a written consent to join the lawsuit. Id. at 1278. See also McElmurry v. U.S. Bank Nat’l Ass’n,

  495 F.3d 1136, 1139 (9th Cir. 2007) (stating that “[a] ‘collective action’ differs from a class

  action,” including in that Rule 23 class actions are opt-out and FLSA Section 216(b) collective

  actions are opt-in); Bayles v. Am. Med. Response of Colo., Inc., 950 F. Supp. 1053 (D.Colo.

  1996) (discussing generally why “similarly situated” requirement of Rule 216(b) collective

  actions is not governed by Rule 23).

         Additionally, while individualized discovery may not generally be allowed in a Rule 23

  class action, in FLSA collective actions where, as here, the defendants ultimately intend to move

  to decertify the class on the basis that the op-in plaintiffs are not “similarly situated” as required

  by the FLSA collective action provision, individualized discovery typically is permitted to be

                                                  -11-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 12 of 23 PageID 5136




  served on all opt-in plaintiffs. See, e.g., Daniel v. Quail Intern., Inc., 2010 WL 55941 (M.D. Ga.

  Jan. 5, 2010) (court permitted individualized discovery, including depositions, of all 36 opt-in

  Plaintiffs); Lloyd v. JP Morgan Chase & Co., No. 11 CIV 9305(LTS)(HBP), 2015 WL 1283681,

  at *5 (S.D.N.Y. Mar. 20, 2015) (allowing defendants to seek written discovery from the 100 opt-

  ins who have not signed an arbitration agreement); Scovil v. FedEx Ground Package Sys. Inc.,

  No. 1:10-cv-00515-DBH, 2011 WL 5526033, at *3 (D. Maine Nov. 14, 2011) (allowing

  defendant to issue 30 interrogatories, without sub-parts, and one set of requests for production of

  documents, limited to 20 requests per opt-in plaintiff, to each of the 40 opt-in plaintiffs);

  Khadera v. ABM Industries, Inc., No. C08–417RSM, 2011 WL 3651031, at *4 (W.D. Wash.

  Aug 18, 2011) (analyzing relevant cases, and determining that “in each case, individualized

  discovery was permitted to allow the defendant to gather evidence to support a motion for

  decertification”); Abubakar v. City of Solano, No. 06–cv–2268 LKK EFB, 2008 WL 508911, at

  *1 (E.D.Cal. Feb. 22, 2008) (requiring all 150 opt-ins to respond to defendant’s requests for

  production and documents and interrogatories); Renfro v. Spartan Computer Servs., Inc., No. 06–

  2284–KHV–DJW, 2008 WL 474253 (D.Kan. Feb. 19, 2008) (requiring all of the over 100 opt-

  ins to respond to requests for production of documents and interrogatories); Ingersoll v. Royal &

  Sunalliance USA, Inc., No. C05-1774-MAT, 2006 U.S. Dist. LEXIS 50912, at *7-8 (W.D. Wash.

  July 25, 2006) (concluding that “the Court is persuaded by the reasoning of courts permitting

  individualized discovery of opt-in plaintiffs....,”); Coldiron v. Pizza Hut, Inc., No. CV03-

  05865TJHMCX, 2004 WL 2601180, at *2 (C.D. Cal. Oct. 25, 2004) (noting that 306 people who

  opted in to FLSA case required to respond to individual requests to admit, interrogatories, and

  document requests); Krueger v. New York Tel. Co., 163 F.R.D. 446, 448 (S.D.N.Y. 1995)


                                                 -12-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 13 of 23 PageID 5137




  (requiring all 162 opt-ins to respond to interrogatories). As result of choosing to join the lawsuit

  in this manner, it is entirely reasonable to expect that the opt-in Plaintiffs have chosen to

  shoulder some of the responsibilities of litigation, including responding to discovery.

                     2.       Individualized Discovery Is Appropriate In The Instant Action.

            The Special Master correctly found that “Defendants have demonstrated that

  individualized discovery of all opt-in Plaintiffs is appropriate to obtain information responsive to

  whether the opt-in Plaintiffs are in fact similarly situated.” [Dkt. 263, p. 14]. In reaching this

  conclusion, the Special Master correctly pointed out that certain variances already have been

  discovered that exist between the Opt-In Plaintiffs, including: (1) the hours that Opt-In Plaintiffs

  worked; (2) the pay provided to other employees to assist distributors with running their territory

  or whether they operate it alone; and (3) reporting made on tax related documents. [Dkt. 263, p.

  14; Dkt. 222, pp. 12-13].          The Special Master further correctly recognized other issues in this

  case that require distributor specific inquiries, including the vehicles they used servicing their

  distributorship, individuals involved in helping the distributors run their distributorships, and the

  various circumstances surround the purchase and sale of the distributor’s distributorships. [Dkt.

  263, pp. 14-15].

            In Plaintiff’s Obj., Plaintiff does not controvert but tries to discount these differences,

  focusing instead on the argument that “Plaintiffs were uniformly subject to Defendants’ common

  policie[s].” [Dkt. 269, p. 17]. However, the “policies” cited by Plaintiff establish little more than

  the fact that Defendants treated the distributors as independent contractors, a fact that Defendants

  have never disputed.4         This point is critical, as courts have soundly rejected the argument that


  4
      In Plaintiff’s Obj., Plaintiff lists seven “facts” that he alleges demonstrates that the Opt-In Plaintiffs “were

                                                          -13-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 14 of 23 PageID 5138




  the alleged misclassification of workers alone justifies certification of a collective action. See

  Carrera v. UPS Supply Chain Sols., No. 10-60263-CV, 2012 U.S. Dist. LEXIS 192917 (S.D.

  Fla. Sep. 14, 2012); Palacios v. Boehringer Ingelheim Pharm., Inc., No. 10-22398-CIV-UU,

  2011 WL 6794438, at *6 (S.D. Fla. Apr. 19, 2011); Colson v. Avnet, Inc., 687 F. Supp. 2d 914,

  925 (D. Ariz. 2010); Maestas v. Day & Zimmerman, LLC, No. CV 09-019 JCH/LFG, 2010 WL

  11601189, at *2 (D.N.M. Jan. 4, 2010); Palacios v. Boehringer Ingelheim Pharms., Inc., No. 10-

  22398-Civ-UU, 2011 U. S. Dist. LEXIS 92002, 2011 WL 6794438 (S.D. Fla. Apr. 18, 2011), at

  *16, at *6 (“If the ultimate issue to be determined is whether the Defendant properly classified

  each employee as exempt under the FLSA, the ‘similarly situated’ inquiry must include an

  analysis of each putative plaintiff’s job duties....[which] necessarily involves a fact-by-fact

  inquiry.”).

           Thus, even though the distributors may be subject to a common “policy” of being treated

  as independent contractors, at the decertification stage, the critical questions remains as to

  whether their particular circumstances warrant collective or individualized treatment. As to this

  question, the individualized discovery sought by Defendants will be essential. At the close of



  uniformly subjected to Defendants’ common policy.” (Pl. Obj., p. 17). First and foremost, Defendants note that
  Plaintiff bases this statement entirely on the declarations of seven distributors in conjunction with their Motion for
  Conditional Certification, and that these “facts” were taken as true for the purposes of conditional certification.
  [Dkt. 61]. They were not originally scrutinized and have not yet been scrutinized by the Court during the
  decertification phase. Second, several of these “facts” – i.e., Nos. 3, 4, 6, and 7 – establish little more than that
  Defendants treated the distributors as independent contractors. The remaining “facts” are directly contradicted by
  deposition testimony and interrogatory responses obtained from Opt-In Plaintiffs to date. In fact, the picture
  emerging is that the Opt-In Plaintiffs’ relationships with respect to Defendants are wildly varied. For example, one
  Opt-In Plaintiff testified that he works 25 hours per week, while another testified that he works 76 hours per week.
  [Dkt. 222, pp. 12-13]. One Opt-In Plaintiff represented that he pays over $60,000 per year to other employees who
  assist him in running his territory, while another has testified that he operates his entire territory himself. Id. One
  Opt-In Plaintiff testified at his deposition that he makes $35,000 per year, whereas that same Plaintiff claimed in his
  interrogatory responses that he makes $75,000 per year. Id. Another Opt-In Plaintiff testified at his deposition that
  he works 25 hours per week, whereas that same Plaintiff claimed in his interrogatory responses that he works 65
  hours per week. Id.

                                                          -14-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 15 of 23 PageID 5139




  discovery, Defendants intend to file a motion to decertify this matter as a collective action. In

  order to compile the facts necessary for such a motion, it is axiomatic that Defendants are

  entitled to at least basic information from each of the Opt-In Plaintiffs as to the number of hours

  they are claiming to have worked, the vehicles they used servicing their distributorship,

  individuals who may have helped them service their distributorships, purchase and sale of

  distributorship rights, tax records, and other information addressed by Defendants’ written

  discovery.

         Moreover, the discovery Defendants are seeking goes directly to the question of the Opt-

  In Plaintiff’s employment classification, which is the very heart of this lawsuit. The Eleventh

  Circuit applies the fact-intensive “economic reality” test to determine whether an individual is

  properly classified as an independent contractor or an employee. Layton v. DHL Express (USA),

  Inc., 686 F.3d 1172 (11th Cir. 2012). Plaintiffs’ tax returns in FLSA misclassification claims,

  for example, are very instructive on the question of what Plaintiffs held themselves out to be, as

  well as their opportunities for profit and loss. See, e.g., Holick v. Cellular Sales of N.Y., LLC,

  No. 1:12-CV-584 (NAM/DJS) (N.D.N.Y. Apr. 26, 2019) (in decertifying FLSA class based on

  the individualized discovery conducted, noting “courts frequently consider plaintiffs’ claimed

  designations on their tax filings as ‘plainly relevant to the independent contractor versus

  employee inquiries”) (internal citations omitted). Opt-In Plaintiffs’ earnings over the years,

  including partial or full sales of their territories, go directly to the question of their potential and

  realized opportunities for profit or loss. This list is by no means exhaustive.

         Ultimately, individualized written discovery is precisely the approach contemplated by

  this Court’s CMSO – Defendants are entitled to at least basic key elements of Plaintiffs’ claims


                                                   -15-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 16 of 23 PageID 5140




  and Defendants’ defenses as to each individual party Plaintiff to demonstrate whether evidence is

  sufficiently individualized to support a decertification motion. This is why district courts allow

  individualized discovery in FLSA actions during the second phase. See, e.g., Ingersoll, 2006 WL

  2091097 at *2 (holding, “critically, discovery related to the opt-in plaintiffs is pertinent to the

  determination of whether or not these individuals are similarly situated within the meaning of the

  FLSA ... Defendants reasonably and appropriately request the opportunity to obtain discovery

  relevant to their anticipated motion to decertify,” and also noting, as in this case, that plaintiffs

  objected to discovery served on opt-in plaintiffs, but “plaintiffs sought discovery both as to

  named and opt-in plaintiffs in their own first set of discovery requests”); Coldiron, 2004 WL

  2601180 at *2 (ordering plaintiff to provide further answers to requests for production,

  interrogatories and requests for admission served on 306 opt-in plaintiffs, noting “[h]ere, the

  question of whether the plaintiffs are similarly situated within the meaning of 29 U.S.C. § 216(b)

  is still an issue because [the defendant] plainly intends to move to decertify the class. Based on

  that reason alone, discovery, including individualized discovery, is both necessary and

  appropriate. The court therefore holds that [the defendant] may conduct individualized discovery

  from the opt-in plaintiffs.”); Abubakar, 2008 WL 508911 at *2 (denying FLSA collective action

  plaintiffs’ motion for protective order to limit discovery or depositions, and allowing defendants

  to re-serve interrogatories and requests for production on individual opt-in plaintiffs); Noll v.

  Flowers Foods Inc., No. 1:15-CV-00493-LEW, 2020 WL 4457769 (D. Me. Aug. 3, 2020)

  (recognizing that individualized discovery needed when analyzing the Motor Carrier Act

  exemption).




                                                  -16-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 17 of 23 PageID 5141




         Stated simply, the representative discovery Plaintiff now proposes would deny

  Defendants basic due process. Again, at the close of discovery, Defendants intend to file a

  motion to decertify this matter as a collective action, and the deadline for such a motion is

  specifically contemplated by the CMSO. In order to compile the facts necessary for such a

  motion, it is axiomatic that Defendants are entitled to at least basic information from each of the

  Opt-In Plaintiffs as to the number of hours they are claiming to have worked, the vehicles they

  used servicing their distributorship, individuals who may have helped them service their

  distributorships, purchase and sale of distributorship rights, tax records, and other information

  addressed by Defendants’ written discovery.

         Finally, the cases cited by Plaintiff in Plaintiff’s Obj. do not support his argument that

  Defendants should not be entitled to obtain written discovery responses on key elements and

  documents from each of the Opt-In Plaintiffs in this case. For example, Plaintiff cites to Belloso

  v. Asplundh Tree Expert, Co., 2018 WL 4760671 (M.D. Fla. Aug. 24, 2018) for the proposition

  that “individualized discovery or testimony of each opt-in plaintiff is not required.” (Pl. Resp, p.

  12). However, as the Belloso court specifically noted, its decision was limited to the “notice

  phase” of the case, not the decertification phase at issue here.       Id. at *2.   Moreover, the

  discussion in Belloso was in the context of whether a travel warning should be included in the

  class notice in the event an opt-in plaintiff was deposed. Id. at *4. Defendants have never

  contended that they intend to depose all of the Opt-In Plaintiffs in this case (and in any event,

  Defendants have actually gone out of their way to depose Opt-In Plaintiffs at locations that

  would be most convenient for the Opt-In Plaintiffs).




                                                 -17-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 18 of 23 PageID 5142




            Similarly, Plaintiffs’ Resp. contains a large block quote from the Sixth Circuit’s decision

  in Monroe v. TFS USA, LLC, 860 F.3d 389 (6th Cir. 2017) for the proposition that

  “representative evidence is sufficient for FLSA collective actions.”         (Pl. Resp., p. 12-13).

  However, the Monroe decision was in the context of whether certain types of representative

  evidence was permissible in a collective action (in this case, an expert report). There was no

  discussion whatsoever in Monroe as to whether the defendant was entitled to serve written

  discovery on individual class members in any context, let alone in the context of discovery in

  anticipation of a decertification motion.

            Plaintiffs also cite to the Romero v. Florida Power & Light Co. – 2012 WL 1970125

  (M.D. Fla. June 1, 2012) – claiming that that “the Middle District of Florida rejected defendant’s

  argument that individualized inquiries precluded the use of representative discovery.” [Pl. Resp.,

  p. 15].     However, Romero was not a misclassification case at all, let alone a case where the

  plaintiffs alleged they were misclassified as independent contractors. Rather, Romero involved

  allegations that the defendant had a policy requiring the plaintiffs to work through their meal

  periods and that the plaintiffs were not compensated for that time. Romero, 2012 WL 1970125

  at *1.

            Additionally, Plaintiff relies heavily on the case of Gentrup v. Renovo Servs. – 2010 WL

  6766418 (S.D. Ohio August 17, 2010) – for the broad statement that in an FLSA case involving

  allegations of independent contractor misclassification, “representative discovery was not

  necessary for a decertification motion.” [Dkt. 263, pp. 15-16]. However, Plaintiff ignores the

  Gentrup Court’s acknowledgement that “if upon completion of representative discovery it

  becomes clear that the Plaintiffs’ circumstances are so distinct as to make representative


                                                   -18-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 19 of 23 PageID 5143




  discovery impracticable, Defendants shall be granted leave to extend the discovery period in

  order to expand discovery to include a larger group of Plaintiffs, or potentially the entire class.”

  Gentrup, 2010 WL 6766418 at *8. Here, the facts already in the record establishes that clear

  distinctions exist between the Opt-In Plaintiffs, a fact already acknowledged by the Special

  Master and not contested by Plaintiff in Plaintiff’s Obj.

         E.      Plaintiff’s Objection to the Special Master’s Recommendation that
                 Defendants’ Motion to Compel Be Granted in Part Lacks Merit.

         Plaintiff’s argument that this Court should reject the Special Master’s Report and

  Recommendation as to Defendants’ Motion to Compel should be overruled is based almost

  entirely on the argument that the Special Master misinterpreted the CMSO. [Dkt. 269, p. 18].

  For all the reasons set forth above, Plaintiff’s argument in this regard lacks merit. However,

  Defendants note further that Plaintiff did not contest several of the Special Master’s findings

  regarding the failure of many of the Opt-In Plaintiffs to fulfill their discovery obligations. For

  example, Plaintiff does not dispute that many of the Opt-In Plaintiffs have failed to provide any

  responses at all to Defendants’ Omnibus Interrogatories and or the Omnibus Production

  Requests. [Dkt. 263, p. 18]. Further, Plaintiff does not contest the Special Master’s findings that

  while Plaintiff’s Motion for Clarification was pending, Plaintiff never objected in writing that

  Defendants’ written discovery was outside the scope allowed by the Court, nor did he ever file

  any sort of protective order. [Dkt. 263, p. 18].

         For these reasons, and for all the reasons discussed above, this Court should adopt the

  Special Master’s Report and Recommendation as it relates to Defendants’ Motion to Compel.




                                                     -19-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 20 of 23 PageID 5144




         F.      The Special Master’s Award of Attorneys’ Fees Was Appropriate And
                 Should Be Upheld.

         As correctly held by the Special Master, the applicable rules require that if a motion

  seeking to compel outstanding discovery is granted, the court must, after giving an opportunity to

  be heard, require the party or deponent whose conduct necessitated the motion to pay reasonable

  expenses including attorneys’ fees. Fed. R. Civ. P. 37(a)(5)(A). Nevertheless, Plaintiff argues

  that attorneys’ fees should not be awarded in the instant matter, and moreover that the Special

  Master failed to analyze whether: (1) Plaintiff’s nondisclosure, response, or objection was

  substantially justified; or (2) if there were any other circumstances making an award of expenses

  unjust.” (Fed. R. Civ. P. 37(a)(5)(A); Pl. Obj. p. 19). The party facing sanctions bears the

  burden of establishing substantial justification or circumstances making an award of expenses

  unjust. Hyde & Drath v. Baker, 24 F.3d 1162, 1171 (9th Cir.1994).

         Here, Plaintiff fails to meet his burden. Again, it is worth noting that Plaintiff does not

  dispute that many of the Opt-In Plaintiffs failed to respond to Defendants’ discovery responses.

  Plaintiff further does not dispute that he never formally objected to Defendants’ written

  discovery requests as exceeding the scope of the CMSO or that he ever sought a protective order

  from the Court relieving him of his obligations to respond to Defendants’ written discovery.

  Instead, Plaintiff first argues that he had a good faith belief that individualized discovery was not

  permitted under the CMSO. (Pl. Obj., p. 20). Again, this contention is deeply cynical given that

  Plaintiff had no qualms about serving individualized discovery on Defendants. Additionally,

  Defendants made several good faith efforts to obtain the missing discovery responses from the

  Opt-In Plaintiffs. This included sending deficiency letters to Plaintiff’s counsel on four different

  occasions, and all of those letters went unanswered. [Dkt. 220, pp. 3-4].        Finally, Plaintiff’s

                                                  -20-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 21 of 23 PageID 5145




  counsel has never provided any justification as to why several deponents had simply no-showed

  their depositions, had not received litigation hold notices, and had never even bothered to read

  through their own discovery responses. [Dkt. 222, p. 10].

         In short, the Opt-In Plaintiffs’ conduct up to this point in time has been inexcusable, and

  the Special Master’s recommendation that Defendants be awarded their reasonable attorneys’

  fees incurred in connection with their Motion to Compel should be adopted.

         G.      Plaintiff Has Waived Any Objection To The Special Master’s Report And
                 Recommendation Inasmuch As That Report and Recommendation Sets
                 Forth A Plan Going Forward For the Special Master To Supervise The
                 Outstanding Discovery.

         As a final matter, Plaintiff does not raise any specific objections to the Special Master’s

  recommendation that Defendants’ Motion for Court-Supervised Discovery be granted in part, nor

  does Plaintiff raise any objection to the plan by the Special Master to “issue a separate discovery

  order outlining the ongoing reporting that will be required regarding the status of discovery, the

  process for calling a discovery matter up for hearing, and any other matters necessary to aid the

  parties in completing discovery timely.” [Dkt. 263, p. 21]. While certainly, many of the issues

  raised in connection with Defendants’ Motion for Court-Supervised Discovery overlap with the

  issues raised in Plaintiff’s Motion for Clarification, there is no overlap as it relates to

  Defendants’ request that the Court (now the Special Master) more closely supervise the

  remaining discovery between the Parties.        Inasmuch as the Special Master’s Report and

  Recommendation sets forth a plan going forward to more closely supervise the outstanding

  discovery, Plaintiff has waived any objection to that Plan.




                                                 -21-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 22 of 23 PageID 5146




  III.   CONCLUSION

         For all the foregoing reasons, Defendants respectfully request that this Court adopt the

  Special Master’s Report and Recommendation in its entirety.

         Respectfully submitted, this 31st day of August, 2020.

                                                 /s/ C. Garner Sanford, Jr.
                                                 C. Garner Sanford, Jr. (GA Bar No. 005020)
                                                 (Pro Hac Vice)
                                                 OGLETREE DEAKINS NASH SMOAK
                                                    & STEWART, P.C.
                                                 191 Peachtree Street, NE, Suite 4800
                                                 Atlanta, Georgia 30303
                                                 Telephone: (404) 881-1300
                                                 Facsimile: (404) 870-1732
                                                 garner.sanford@ogletreedeakins.com

                                                 Dee Anna D. Hays (FL Bar No. 0064790)
                                                 OGLETREE DEAKINS NASH SMOAK
                                                    & STEWART, P.C.
                                                 100 North Tampa Street, Suite 3600
                                                 Tampa, Florida 33602
                                                 Telephone: (813) 289-1247
                                                 Facsimile: (813) 289-6530
                                                 deeanna.hays@ogletreedeakins.com

                                                 Counsel for Defendants




                                               -22-
Case 8:16-cv-03145-MSS-JSS Document 271 Filed 08/31/20 Page 23 of 23 PageID 5147




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 31st day of August, 2020, I electronically filed the

  foregoing DEFENDANTS’ RESPONSE TO PLAINTIFF’S OBJECTIONS TO THE

  SPECIAL MASTER’S REPORT AND RECOMMENDATION [D.E. 263] with the Clerk of

  the Court by using the CM/ECF system, which will send a notice of electronic filing to

  Plaintiffs’ counsel, Andrew R. Frisch at afrisch@forthepeople.com, Chanelle J. Ventura at

  Cventura@forthepeople.com, and Adeash “AJ” Lakray at alakraj@forthepeople.com, including

  all secondary electronic mail addresses on file with the Clerk.

         I FURTHER CERTIFY that to the best of my knowledge there are not any non-

  CM/ECF participants that require notification of this response via U.S. Mail.


                                                        /s/ C. Garner Sanford, Jr.
                                                        C. Garner Sanford, Jr.




                                                 -23-
